Motions Disposed; Appeal Dismissed and Memorandum Opinion filed
February 6, 2020




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00938-CV

                      THE STATE OF TEXAS, Appellant

                                         V.

              MILLER MACHINE & WELDING INC., Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-23407


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 23, 2019. On January 23,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

      Appellant’s motion to abate the appeal is denied as moot.

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.